DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
2.	Claims 1-20 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “An arrangement for performing both magnetic particle imaging and magnetic resonance imaging,.., at least one secondary magnetic element pair is configured to generate a second magnetic field gradient in a third axis (Z) substantially perpendicular to the first plane for the magnetic resonance imaging, the at least one tertiary magnetic element pair is configured to form a first high homogeneity magnetic field (FMF) for the magnetic resonance imaging, at least one transmitting magnetic element pair configured to excite nuclear spins in a second high homogeneity magnetic field (FMF) for the magnetic resonance imaging, and at least one first receiving magnetic element pair configured to receive magnetic resonance signals from the excited nuclear spins for the magnetic resonance imaging”, as required by claim 1.
Claims 2-20 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the searches attached disclose Heidenreich (U.S. Publication 20150316628) discloses a device for alternating examination of a measurement object by means of MPI and MRI with two magnetic field-generating elements teaching a device for alternating examination of a measurement object by means of MPI (magnetic particle imaging) and by means of MRI (magnetic resonance imaging),  elements that generate a magnetic field, the device having a first volume under investigation for MRI operation, in which a homogeneous field is generated, and also a second volume under investigation for MPI operation, in which a spatially strongly varying magnetic field profile is generated, the field vectors of which are different with respect to direction and/or magnitude at all spatial points and that have a field magnitude of zero at one spatial point and a resistive drive field coil system for generating a drive field, and also a resistive MRI gradient coil system.

    PNG
    media_image1.png
    562
    652
    media_image1.png
    Greyscale



Weaver (U.S. Publication 20150276902) discloses system and apparatus for combined magnetic resonance imaging with magnetic spectroscopy of brownian motion and/or magnetic nanoparticle imaging teaches a stand-alone MPI system for constructing three dimensional images of magnetic nanoparticle concentrations the system applies the static bias field along a Z axis, and initially applies drive currents and a magnetic field gradient along an X axis; the X, Y and Z axes being mutually perpendicular and passing through an imaging volume including tissue of a subject. Sets of drive, sense, and bias coils are provided for each axis, coils on the Z axis, on the X-axis, and on the Y-axis; the coils mounted to an iron frame for controlling magnetic fields outside the imaging volume. Bias and drive coils of coil sets are controlled and powered by a bias and coil drivers controlled by a processor. Detected signals from sense coils of coil sets are received through sense coil receivers into processor. Processor operates under control of a memory that contains a set of scan and data gathering routines, and a set of image construction routines. The system applies a bias field along a first axis, such as the Z axis using Z-axis coil set, as driven by bias and drive coil drivers, and an AC drive field and static in-line gradient as previously described along a second axis using one or more of X and Y coil sets. Magnetic nanoparticle responses are sensed and timing of pulses measured by sense coil receivers using sense coils of the first axis, such as in z-axis coil set; data from this sensing and time measuring is stored in memory. The second axis is then rotated by changing ratios of X and Y coil drive, and additional data obtained by sensing and timing pulses as measured by sense coil receivers, additional data is obtained by biasing and sensing along the X axis, while driving and providing a gradient along a third rotating axis using the drive coils of the Z and Y axis coil sets. Processor then constructs a voxel-based model of the subject and fits the model to the acquired data to generate a 3-dimensional image of the nanoparticle distributions in the subject. This image is then transferred to a medical records database over a network and/or displayed on a display, where the image may be useful for diagnostic purposes.

    PNG
    media_image2.png
    555
    614
    media_image2.png
    Greyscale



However, both Heidenreich and Weaver do not disclose the above allowable subject matters. 




Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858